Citation Nr: 1640100	
Decision Date: 10/05/16    Archive Date: 10/19/16

DOCKET NO.  13-34 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include residuals of an aortobifemoral bypass and an angioplasty.

2.  Entitlement to service connection for a shoulder disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from July 1980 to December 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In December 2015, the remanded the case for additional evidentiary development.  The case has been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from October 2000 to October 2008.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2015 remand, the Board noted the Veteran's August 2015 report of receiving continuous treatment for his vascular disability at a private facility.  Review of the record at that time included private treatment records from Guthrie Clinic/Robert Packer Hospital in Sayre, Pennsylvania dated from March 2005 to April 2005 and June 2004 to January 2011 and from Memorial Hospital of Towanda in Towanda, Pennsylvania dated from March 2010 to August 2011.  

As a result the Board noted "on remand the Veteran should be asked to identify all private facilities at which he receives treatment for his claimed disabilities, and also to submit or authorize for release any additional private treatment records housed at these facilities, to include any further private records from Robert Packer Hospital."  The AOJ was requested, in part, to "[c]ontact the Veteran and request that he submit or authorize for release all private treatment records associated with his claimed disabilities, to include any further records from Robert Packer Hospital.  Then, make appropriate efforts to obtain any records so authorized for release."  

The Veteran was notified in a December 2015 letter from to complete and return the enclosed VA Form 21-4142 (Authorization to Disclose Information to VA) and VA Form 21-4142a (General Release for Medical Provider Information to VA).  However, only VA Form 21-4142 was enclosed which the Veteran completed and returned in January 2016.  In light of the absence of VA Form 21-4142a being sent to the Veteran, there is no indication of record that the AOJ made an attempt to obtain any outstanding private treatment records, to include from Robert Packer Hospital.  As a result, unfortunately, an additional remand is needed to obtain these potentially relevant identified outstanding private treatment records for the issues on appeal.  See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3) (2015)). 

Lastly, since the Veteran's disability picture is unresolved, the claim for entitlement to a TDIU is inextricably intertwined with the service connection claims for heart and shoulder disabilities.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Thus, adjudication of this issue must be deferred until after completion of the action requested below.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify any private treatment facilities, other than Guthrie Clinic/Robert Packer Hospital in Sayre, Pennsylvania and Memorial Hospital of Towanda in Towanda, Pennsylvania, at which he sought treatment for the claimed disabilities on appeal. 
Then, make appropriate efforts to obtain any outstanding records so authorized for release from Guthrie Clinic/Robert Packer Hospital, Memorial Hospital of Towanda, and any other facility identified by the Veteran.

Also, obtain and associate with the claims file all relevant outstanding VA treatment records from the Wilkes Barre VA Medical Center (VAMC) dated from April 2015 forward and from the New York VA Health System dated from July 2013 forward.  

If the AOJ cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing the foregoing development and associating all additional records with the claims file, conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




